                 Case 18-05192             Doc 45   Filed 03/14/19 Entered 03/14/19 15:29:17        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Atiq Ahmad                                      §     Case No. 18-05192
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: 236,600.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 5,804.15            Claims Discharged
                                                                    Without Payment: 187,073.76

              Total Expenses of Administration: 7,529.00


                      3) Total gross receipts of $ 13,333.15 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 13,333.15 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-05192             Doc 45    Filed 03/14/19 Entered 03/14/19 15:29:17            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 67,700.00          $ 4,128.45                 $ 0.00                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            7,529.00               7,529.00                7,529.00

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                    0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            106,418.11           62,033.80              62,033.80                5,804.15

TOTAL DISBURSEMENTS                               $ 174,118.11        $ 73,691.25            $ 69,562.80           $ 13,333.15


                  4) This case was originally filed under chapter 7 on 02/26/2018 . The case was pending
          for 12 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/07/2019                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                 Case 18-05192            Doc 45   Filed 03/14/19 Entered 03/14/19 15:29:17                       Desc Main
                                                    Document     Page 3 of 11




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                      $ AMOUNT
                                                                          TRAN. CODE1                                   RECEIVED

    2014 Nissan Rogue S                                                      1129-000                                           6,446.21

    2014 Toyota Prius                                                        1129-000                                           4,487.94

    Chase Bank                                                               1129-000                                             875.00

    Chase Bank                                                               1129-000                                             750.00

    Midwest Bank                                                             1129-000                                             224.00

Various Items Of Electronics Such As Tvs,
Computer, Dvd, Rad                                                           1129-000                                              50.00

Various Items Of Furniture And Household Goods                               1129-000                                             500.00

TOTAL GROSS RECEIPTS                                                                                                          $ 13,333.15
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 18-05192             Doc 45        Filed 03/14/19 Entered 03/14/19 15:29:17         Desc Main
                                                       Document     Page 4 of 11




                                                 UNIFORM         CLAIMS
                                                                                  CLAIMS           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                 ASSERTED         ALLOWED
                                                  CODE       (from Form 6D)

             Capital One, Attn: General
             Correspondence/Bankru Po
             Box 30285 Salt Lake City, UT
             84130                                                   3,700.00               NA              NA               0.00


             Sahar Fassia, 0-535 Leonard
             St., NW Grand Rapids, MI
             49534                                                  60,000.00               NA              NA               0.00


             The Lofts, 1 Lake Arlington
             Towne 2463 Towne Blvd.
             Arlington Heights, IL 60004                                 0.00               NA              NA               0.00


2            Bank Of America, N.A.               4110-000            4,000.00         4,128.45              0.00             0.00

TOTAL SECURED CLAIMS                                              $ 67,700.00        $ 4,128.45          $ 0.00            $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                              CLAIMS             CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED          ALLOWED
                                           CODE

STEVEN R. RADTKE                           2100-000                     NA           2,083.32         2,083.32           2,083.32


STEVEN R. RADTKE                           2200-000                     NA              10.68           10.68              10.68


Associated Bank                            2600-000                     NA              10.00           10.00              10.00


DiMonte & Lizak, LLC                       3210-000                     NA           5,400.00         5,400.00           5,400.00


DiMonte & Lizak, LLC                       3220-000                     NA              25.00           25.00              25.00




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-05192             Doc 45        Filed 03/14/19 Entered 03/14/19 15:29:17           Desc Main
                                                      Document     Page 5 of 11




                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA            $ 7,529.00        $ 7,529.00        $ 7,529.00
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)              Claim)

                                                                       0.00                 NA              NA               0.00

TOTAL PRIORITY UNSECURED                                              $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-05192             Doc 45       Filed 03/14/19 Entered 03/14/19 15:29:17         Desc Main
                                                     Document     Page 6 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Bank Of America, Business
            Card P.O. box 15796
            Wilmington, DE 19886-5796                             8,649.11                 NA             NA              0.00


            Bank Of America, Po Box
            982238 El Paso, TX 79998                             23,054.00                 NA             NA              0.00


            Chase Card Services, Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                           19,423.00                 NA             NA              0.00


            Chase Card Services, Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                           16,018.00                 NA             NA              0.00


            American Express National
4           Bank                                7100-000         19,861.00          20,244.31      20,244.31         1,894.14


            Pyod, Llc Its Successors And
1           Assigns As Assignee                 7100-000         19,413.00          25,702.72      25,702.72         2,404.86


3           Synchrony Bank                      7100-000               NA           16,086.77      16,086.77         1,505.15

TOTAL GENERAL UNSECURED                                       $ 106,418.11        $ 62,033.80     $ 62,033.80       $ 5,804.15
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                       Page:       1
                                           Case 18-05192            Doc 45     Filed 03/14/19 Entered 03/14/19 15:29:17                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   7 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-05192                         LAH            Judge:        LaShonda A. Hunt                             Trustee Name:                      STEVEN R. RADTKE
Case Name:            Atiq Ahmad                                                                                                 Date Filed (f) or Converted (c):   02/26/2018 (f)
                                                                                                                                 341(a) Meeting Date:               04/02/2018
For Period Ending:    02/07/2019                                                                                                 Claims Bar Date:                   09/11/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2014 Charter Point Drive                                                            105,000.00                 210,000.00                                                       0.00                        FA
     Arlington Heights Il 60004-7253 Co
  2. 2014 Nissan Rogue S                                                                  11,925.00                  11,925.00                                                 6,446.21                          FA
  3. 2014 Toyota Prius                                                                     9,875.00                   9,875.00                                                 4,487.94                          FA
  4. Various Items Of Furniture And Household Goods                                          750.00                       0.00                                                    500.00                         FA
  5. Various Items Of Electronics Such As Tvs, Computer, Dvd,                                100.00                       0.00                                                     50.00                         FA
     Rad
  6. Various Items Of Clothing Incuding Coats, Hats, Shoes, Acces                            200.00                       0.00                                                       0.00                        FA
  7. Cash                                                                                      5.00                       0.00                                                       0.00                        FA
  8. Chase Bank                                                                            2,500.00                       0.00                                                    875.00                         FA
  9. Midwest Bank                                                                          1,000.00                       0.00                                                    224.00                         FA
 10. Chase Bank                                                                            2,000.00                       0.00                                                    750.00                         FA
 11. Life Insurance With Prudential                                                       20,000.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $153,355.00              $231,800.00                                                 $13,333.15                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  10/2018 Begin work on TFR

  8/2018 Agreed order for turnover entered

  6/2018 Employ counsel to assist Trustee in collection of non-exempt portion of debtor s assets Trustee filed motion for turnover of property of estate




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                   Page:    2
                                      Case 18-05192        Doc 45       Filed 03/14/19 Entered 03/14/19 15:29:17       Desc Main
                                                                         Document     Page 8 of 11
Initial Projected Date of Final Report (TFR): 06/30/2020    Current Projected Date of Final Report (TFR): 06/30/2020
                                                                                                                                    Exhibit 8




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                  Page:           1
                                         Case 18-05192                Doc 45 Filed 03/14/19
                                                                                          FORM 2Entered 03/14/19 15:29:17                               Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-05192                                                                                             Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Atiq Ahmad                                                                                                Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX6503
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9841                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/07/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   09/11/18                       Atiq Ahmad                                Installment payment per order                                                   $5,000.00                                 $5,000.00
                                                                            of Court dated 8/15/18
                                                                            Gross Receipts                            $5,000.00

                        3                                                   2014 Toyota Prius                         $2,601.00    1129-000

                        4                                                   Various Items Of Furniture And             $500.00     1129-000
                                                                            Household Goods
                        5                                                   Various Items Of Electronics                $50.00     1129-000
                                                                            Such As Tvs, Computer, Dvd,
                                                                            Rad
                        8                                                   Chase Bank                                 $875.00     1129-000

                        9                                                   Midwest Bank                               $224.00     1129-000

                        10                                                  Chase Bank                                 $750.00     1129-000

   09/18/18                       Atiq Ahmad                                Installment payment                                                             $5,000.00                               $10,000.00

                                                                            Gross Receipts                            $5,000.00

                        2                                                   2014 Nissan Rogue S                       $3,113.06    1129-000

                        3                                                   2014 Toyota Prius                         $1,886.94    1129-000

   10/05/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00            $9,990.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/29/18             2         Atiq Ahmad                                Final Installment payment                              1129-000                 $3,333.15                               $13,323.15

   01/24/19           1001        STEVEN R. RADTKE                          Final distribution creditor                            2100-000                                     $2,083.32           $11,239.83
                                  CHILL, CHILL & RADTKE, P.C.               account # representing a
                                  79 WEST MONROE STREET                     payment of 100.00 % per court
                                  SUITE 1305                                order.
                                  CHICAGO, IL 60603

                                  ,




                                                                                   Page Subtotals:                                                        $13,333.15            $2,093.32
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                  Page:           2
                                         Case 18-05192                Doc 45 Filed 03/14/19
                                                                                          FORM 2Entered 03/14/19 15:29:17                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-05192                                                                                               Trustee Name: STEVEN R. RADTKE                                          Exhibit 9
      Case Name: Atiq Ahmad                                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6503
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9841                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/07/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   01/24/19           1002        STEVEN R. RADTKE                          Final distribution creditor                             2200-000                                        $10.68          $11,229.15
                                  CHILL, CHILL & RADTKE, P.C.               account # representing a
                                  79 WEST MONROE STREET                     payment of 100.00 % per court
                                  SUITE 1305                                order.
                                  CHICAGO, IL 60603

                                  ,
   01/24/19           1003        DiMonte & Lizak, LLC                      Final distribution creditor                             3210-000                                    $5,400.00             $5,829.15
                                  216 West Higgins Road                     account # representing a
                                  Park Ridge, IL 60068                      payment of 100.00 % per court
                                                                            order.
   01/24/19           1004        DiMonte & Lizak, LLC                      Final distribution creditor                             3220-000                                        $25.00            $5,804.15
                                  216 West Higgins Road                     account # representing a
                                  Park Ridge, IL 60068                      payment of 100.00 % per court
                                                                            order.
   01/24/19           1005        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 1                           7100-000                                    $2,404.86             $3,399.29
                                  Assignee                                  creditor account # representing
                                  Of Citibank, N.A.                         a payment of 9.36 % per court
                                  Resurgent Capital Services                order.
                                  Po Box 19008
                                  Greenville, Sc 29602
   01/24/19           1006        Synchrony Bank                            Final distribution to claim 3                           7100-000                                    $1,505.15             $1,894.14
                                  C/O Pra Receivables Management, Llc       creditor account # representing
                                  Po Box 41021                              a payment of 9.36 % per court
                                  Norfolk Va 23541                          order.
   01/24/19           1007        American Express National Bank            Final distribution to claim 4                           7100-000                                    $1,894.14                 $0.00
                                  C/O Becket And Lee Llp                    creditor account # representing
                                  Po Box 3001                               a payment of 9.36 % per court
                                  Malvern Pa 19355-0701                     order.


                                                                                                              COLUMN TOTALS                               $13,333.15           $13,333.15
                                                                                                                    Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                              Subtotal                                    $13,333.15           $13,333.15
                                                                                                                    Less: Payments to Debtors                   $0.00                $0.00
                                                                                                              Net                                         $13,333.15           $13,333.15



                                                                                   Page Subtotals:                                                              $0.00          $11,239.83
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     3
                                 Case 18-05192    Doc 45          Filed 03/14/19 Entered 03/14/19 15:29:17         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6503 - Checking                                        $13,333.15               $13,333.15                $0.00
                                                                                                         $13,333.15               $13,333.15                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $13,333.15
                                            Total Gross Receipts:                     $13,333.15




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
